Citation Nr: 0008615	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-31 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of left knee surgery with marked instability, 
currently rated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter is before the Board of Veterans' Appeals on 
appeal from March 1991 and October 1992 rating decisions of 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina, Regional Office (RO), which continued the 30 
percent evaluation for service-connected left knee disability 
and granted service connection for degenerative disc disease 
of the lumbar spine, evaluated as 10 percent disabling, 
respectively.


REMAND

The veteran contends that his service-connected left knee and 
low back disabilities are more disabling than their current 
evaluations reflect.

The veteran is currently in receipt of the maximum schedular 
evaluation under Diagnostic Code 5257 for left knee 
instability.  The Board observes, however, that the diagnoses 
pertaining to the veteran's left knee include post traumatic 
arthritis. In a VA General Counsel Precedent Opinion, 
VAOPGCPREC 23-97 (July 24, 1997), it was held that a claimant 
who had arthritis and instability of the knee may be rated 
separately under diagnostic codes 5257 and 5003 for 
instability and limitation of motion caused by arthritis.  In 
view of that, it will be necessary to evaluate the veteran's 
service-connected left knee disability in light of the 
changes introduced by the aforementioned General Counsel 
opinion.  If the veteran exhibits both recurrent 
subluxation/lateral instability, as well as arthritis with 
limitation of motion of the left knee, then he is entitled to 
consideration of separate compensable ratings under 
Diagnostic Codes 5010 and 5257.  In order to have an 
accurate, current picture of the veteran's left knee 
disability, an up to date examination of him should first be 
accomplished.  Furthermore, in order to safeguard the 
veteran's due process rights in this matter, the evaluation 
under the guidelines set forth in the aforementioned General 
Counsel opinion should first be conducted at the RO before 
the Board enters its determination on the question.  

With regard to the lumbar spine disability, the January 1999 
VA examination report does not provide the information 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and Hicks 
v. Brown, 8 Vet. App. 417 (1995), regarding functional loss 
due to pain.  Specifically, the examination report lacks 
findings related to functional loss due to pain, weakness, 
excess fatigability or incoordination and the extent to which 
these factors affect range of motion.  In light of the 
guidelines provided in DeLuca, it is the Board's view that 
reexamination of the veteran is necessary in order to allow 
for proper assessment of his back disability as required by 
applicable regulation and Court precedent.  

In addition, the Board observes that the back disability for 
which the veteran is service connected is degenerative disc 
disease.  It is not clear, however, whether meaningful 
consideration has been given to evaluating the veteran's back 
impairment under the provisions of the diagnostic code mostly 
closely associated with disc disease, Diagnostic Code 5293 
for intervertebral disc syndrome.  In view of that, an 
examination of the veteran's disability that includes 
consideration of any impairment in this regard, would be 
useful.  

Also with respect to the service-connected back disorder, the 
Board further notes that the present case involves the 
initial rating for the veteran's service-connected low back 
disability.  The RO, in determining entitlement to a rating 
in excess of 10 percent for the service-connected low back 
disability should therefore consider the appropriateness of 
assigning "staged " ratings.  In Fenderson v. West, 12. 
Vet.App. 119 (1999), the Court held that in the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings.

Under the circumstances described above, this case is 
remanded to the RO for the following: 

1.  The RO should ask the veteran to identify those 
locations at which he has received any treatment 
for his low back, and left knee disabilities since 
January 1999.  Upon receipt of the veteran's reply, 
together with any appropriate authorization, the RO 
should attempt to obtain, and associate with the 
claims file, copies of any records the veteran has 
identified, which are not currently part of the 
record on appeal.

2.  The veteran should undergo VA orthopedic and 
neurologic examinations to determine the current 
severity of the service-connected left knee and 
lumbar spine disabilities.  All indicated tests and 
studies should be conducted and all findings should 
be reported in detail.  The orthopedic examiner is 
requested to include range of motion studies, in 
all directions, for each disability, and to note 
the extent to which any motion deviates from 
normal.  A specific finding as to the presence or 
absence of left knee recurrent subluxation/lateral 
instability should also be reported.  Moreover, 
this examiner should set forth the extent of any 
functional loss present in the veteran's left knee 
and low back due to weakened movement, excess 
fatigability, incoordination, or pain on use.  The 
examiner should also describe the level of pain 
experienced by the veteran, and state whether any 
pain claimed by him is supported by adequate 
pathology and is evidenced by his visible behavior.  
Any additional impairment on use, or in connection 
with any flare-up should be described in terms of 
the degree of additional range-of-motion loss, as 
per the DeLuca precedent, supra.  

The neurologic examiner should include in his or 
her report, a discussion of the presence or absence 
of symptoms compatible with sciatic neuropathy (and 
whether these symptoms are persistent), 
characteristic pain, demonstrable muscle spasm, 
and/or absent ankle jerk.  A clear description of 
any other neurological findings appropriate to the 
site of any diseased disc(s) should be included and 
the degree of relief that the veteran has from 
these symptoms.  

The bases for the conclusions reached by the 
examiners should be stated in full, and the claims 
folder should be made available to the examiners 
for review.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Thereafter, the RO should again review the 
record concerning both issues on appeal and enter 
its determination.  In doing so, the RO should 
include consideration of the assignment of separate 
ratings for the veteran's left knee disability 
under Diagnostic Codes 5003-5260-5261 and 
Diagnostic Code 5257, as permitted by VAOPGCPREC 
23-97.  Moreover, consideration should be given to 
Diagnostic Code 5293 with respect to the evaluation 
of the veteran's low back disorder.  With respect 
to both the knee and back, the decisions made 
should be articulated in light of the analysis set 
for in DeLuca, Hicks, supra, as well any other 
applicable regulations, including 38 C.F.R. 
§§ 4.40, 4.45.  With respect to the lumbar spine 
disability the RO should consider whether staged 
ratings are appropriate in accordance with 
Fenderson, supra, and in any case, the RO should 
also consider whether referral for assignment of an 
extraschedular rating should be made, in accordance 
with 38 C.F.R. § 3.321(b) (1999).  If the ultimate 
decision results in an increased rating, the 
veteran should be asked whether that satisfies his 
appeal.  If he replies in the negative, or not at 
all, or if his claims continue to be denied, he 
should be furnished a supplemental statement of the 
case concerning all evidence added to the record 
since the last supplemental statement of the case 
was issued in August 1999.  The veteran should then 
be given an opportunity to respond, and the case 
returned to the Board for further appellate 
consideration, if otherwise in order.

Although no further action is required of the veteran until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


